Order entered December 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01042-CV

                  SYED RAHMAN AND SABRINA RAHMAN, Appellant

                                                V.

                              CHARLENE N. FOSTER, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-03078-2015

                                            ORDER
       The clerk’s record in this case remains overdue. On November 4, 2016, we ordered the

Collin County District Clerk to file with this Court either the Clerk’s Record or written

documentation of notification to appellants of the amount due for the clerk’s record. In a letter

dated November 10, 2016, the district clerk informed this Court that the District Clerk’s Office

does not calculate the costs of a clerk’s record until after the appellant files a Designation of

Clerk’s Record. Appellants have now informed the Court that they have not filed “the paper

works [sic]” with the district court because appellants do not understand what to file.

       The trial court clerk is required by Texas Rule of Appellate Procedure 35.3(a) to compile,

certify, and file the clerk’s record. TEX. R. APP. P. 35.3(a). Rule 34.5(a) lists documents that the
trial court clerk must include in the record, and rule 34.5(b) provides that a party may request

that additional items be included in the record. TEX. R. APP. P. 34.5(a),(b).

           Accordingly, we ORDER the Collin County District Clerk to notify appellants of the

cost to prepare a Clerk’s Record that includes the items required by rule 34.5(a) of the Texas

Rules of Appellate Procedure within FIVE DAYS of the date of this order. We further ORDER

the Collin County District Clerk to file, within TEN DAYS of the date of this order, written

documentation to appellants of the amount due for the clerk’s record. We DIRECT the Clerk of

the Court to send a copy of this order to Collin County District Clerk Lynne Finley and to all

Parties.



                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE